Citation Nr: 0019651	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
transient ischemic attacks.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945 and from October 1950 to October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision, which granted 
the veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for transient ischemic attacks with 
disequilibrium, residual to a carotid artery occlusion due to 
an endarterectomy, and assigned a 10 percent disability 
rating.  The veteran subsequently perfected a timely appeal 
regarding the disability rating assigned.

In June 2000, the veteran and his daughter presented 
testimony at a personal hearing before the undersigned member 
of the Board.


FINDING OF FACT

The credible and probative evidence of record demonstrates 
that the veteran's transient ischemic attacks are manifested 
by recurrent tinnitus, dizziness, and occasional staggering.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for transient 
ischemic attacks have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6204 (1999); 
38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998).

2.  The criteria for a separate 10 percent evaluation for 
recurrent tinnitus have been met, effective from June 10, 
1999.  38 U.S.C.A. § 1155; 38 C.F.R. 4.14, 4.87, Diagnostic 
Code 6260 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
service-connected transient ischemic attacks.  In the 
interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
case; describe the factual background of this case; and then 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The veteran's transient ischemia attacks have been rated by 
analogy to 38 C.F.R. § 4.87, Diagnostic Code 6204, which 
pertains to peripheral vestibular disorders.  See 38 C.F.R. § 
4.20 (1999).  Effective June 10, 1999, during the pendency of 
this appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was 
amended with regard to diseases of the ear, including 
peripheral vestibular disorders and tinnitus.  See 64 Fed. 
Reg. 25,210 (May 11, 1999).  Because the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991). See 
VAOPGCPREC 3-2000 (2000) [opinion of VA General Counsel that 
the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.].  See also 38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (1999) [precedential 
opinions of VA's General Counsel are binding on the Board].

Prior to June 10, 1999, Diagnostic Code 6204 indicated that a 
30 percent evaluation was assigned where the disability was 
severe with tinnitus, dizziness, and occasional staggering.  
A 10 percent rating was assigned where the disability was 
moderate; with tinnitus and occasional dizziness.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1998).  Effective June 10, 
1999, Diagnostic Code 6204 now specifies that a 30 percent 
rating is assigned for dizziness and occasional staggering; 
and a 10 percent rating is assigned for occasional dizziness.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (1999).

Prior to June 10, 1999, the Rating Schedule provided that 
persistent tinnitus as a residual of head injury, concussion, 
or acoustic trauma warranted a 10 percent evaluation.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  The Rating 
Schedule now provides that recurrent tinnitus warrants a 10 
percent evaluation.  A separate evaluation for tinnitus may 
be combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87-2, Diagnostic Code 6260 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1998); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

Factual Background

In November 1989, the veteran was admitted to a VA hospital 
with complaints of right superior field blindness.  
Ophthalmologic examination revealed the presence of 
Hollenhorst plaques in the superior retinal field, and a 
duplex scan showed significant plaquing at the carotid 
bifurcation.  The veteran subsequently underwent a right 
carotid endarterectomy.  At one point during surgery, the 
proximal balloon inadvertently popped out of the common 
carotid artery, which resulted in a gush of about 100 cc. of 
blood.  Proximal control was again obtained and the flow was 
reestablished to the cerebral circulation.  The 
endarterectomy was subsequently completed and the veteran was 
awakened in the operating room.  Following surgery, the 
veteran was found to have a mild hematoma, and was kept for 
observation for four days due to feelings of malaise and 
headaches.

In January 1990, the veteran returned to a VA hospital with 
complaints of decreased field of vision in the right eye and 
dizziness upon exertion.  After hospitalization in February 
and March 1990, he was diagnosed with right common carotid 
occlusion.  Subsequent VA outpatient treatments records dated 
throughout 1992 and 1994 show occasional complaints of 
headaches, dizziness, and fatigue.  

In February 1995, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
veteran contended that after undergoing the November 1989 
surgical procedure to remove plaque build-up, he suffered a 
number of strokes due to blood clots.  He indicated that this 
was evident by his symptoms of dizziness, double vision, and 
loss of consciousness.

VA outpatient treatment records reveal that in July 1995, the 
veteran complained of intermittent brief periods of 
dizziness.  Throughout 1995 and 1996, the veteran continued 
to report brief periods of dizziness, as well as periods of 
weakness, disorientation, and disequilibrium.  

In a February 1997 statement, the physician who had performed 
the veteran's November 1989 surgery indicated that the 
carotid artery occlusion that he experienced following his 
surgery did result in "some degree of disability."  The 
physician further indicated, however, that because he had not 
examined the veteran since that time, he was unable to 
determine the degree of additional disability that he 
experienced.

In April 1998, the veteran's medical history was reviewed by 
Dr. S., a VA physician.  She concluded that since his 1989 
surgery, the veteran had experienced a number of episodes of 
neurological symptoms, which usually resolved after a few 
days or weeks.  Dr. S. found that these episodes were 
consistent with transient ischemic attacks.  Dr. S. 
determined that while it could be argued that the veteran had 
atherosclerosis involving the cerebral circulation prior to 
his 1989 surgery, which predisposed him to experiencing these 
transient attacks, it would not be unreasonable to conclude 
that this predisposition was aggravated by the surgery that 
resulted in the occlusion of the right carotid artery.  She 
further determined, however, that it could not be concluded 
that the veteran suffered a stroke, as no permanent 
neurological residuals have been documented.  For these 
reasons, Dr. S. concluded that the veteran did suffer 
additional disability, which consisted of increased transient 
ischemic attacks, as a result of his November 1989 
endarterectomy.  Dr. S. noted that the veteran's VA 
outpatient treatment records revealed the most prominent 
symptoms of his transient ischemic attacks to be dizziness 
and disequilibrium.

In the April 1998 rating decision, the RO granted the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for transient ischemic attacks with 
disequilibrium, residual to a carotid artery occlusion due to 
an endarterectomy, and assigned a 10 percent disability 
rating under 38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998), 
effective from February 27, 1995.  In a signed statement 
submitted in August 1998, the veteran asserted that his 
service-connected transient ischemic attacks should be rated 
at greater than 10 percent disabling.

In September 1998, the veteran was provided with a VA general 
medical examination.  The veteran reported that he had very 
little energy and that he was not able to get out and do 
much.  He stated that he experienced dizziness that usually 
accompanied some position change, and that he had a ringing 
in his ears all of the time.  The veteran indicated that his 
balance was extremely poor and that he walked with support, 
usually relying on his daughter for assistance.  The VA 
examiner noted that the veteran's daughter had accompanied 
him to the examination and had assisted him in walking down 
the hall.  The VA examiner concluded that the veteran 
suffered from multiple ischemic attacks under control with 
Coumadin.

In May 1999, the veteran was provided with a personal hearing 
at the RO.  The veteran testified that in addition to 
dizziness, he had experienced problems with disequilibrium 
and tinnitus.  He stated that he often staggered when walking 
and frequently lost his balance.  The veteran's accredited 
representative asserted that the veteran had met the criteria 
for a 30 percent rating under the criteria of Diagnostic Code 
6204 based on his symptoms of tinnitus, dizziness, and 
unsteadiness.

In June 1999, the veteran was provided with a VA neurological 
examination.  The veteran indicated that used a cane to walk 
due to his unsteadiness.  He also indicated that ever since 
his transient ischemic attacks had started, he had 
experienced a constant ringing in his ears.  The VA examiner 
noted that the veteran appeared unsteady, although he was 
able to walk with a normal gait down the hall without his 
cane.  The VA examiner concluded that neurological 
examination, including mental status, strength, and sensory 
testing, was normal.  The VA examiner further concluded, 
however, that an echocardiogram had revealed significant 
carotid and cardiac disease, which might, despite the normal 
examination, account for the veteran's symptoms of 
unsteadiness, occasional dizziness, and chronic tinnitus.

During the veteran's June 2000 hearing before the 
undersigned, the veteran's representative reiterated her 
previous contention that the veteran had met the criteria for 
a 30 percent disability rating under Diagnostic Code 6204.  
This was based on his symptoms of dizziness, unsteadiness, 
and tinnitus.  During the hearing, the veteran's daughter 
testified that she had frequently witnessed the veteran's 
staggering and loosing his balance.  She also testified that 
she had heard her father complain of dizziness on many of her 
visits.

Analysis

Initial matter- well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In this case, there is now ample 
evidence of record, including a recent VA neurological 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, the Board 
finds that all facts that are relevant to this issue have 
been properly developed and that no further action is 
required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

In accordance with the Court's ruling in Karnas, the 
veteran's claim must be considered under both the current and 
the former schedular criteria in order to determine which 
version is most favorable to him.  See Karnas, 1 Vet. App. at 
311. See VAOPGCPREC 3-2000.  

After reviewing the record, and for the reasons and bases set 
forth below, the Board finds that under both the new and old 
criteria, the competent and probative evidence supports a 
disability rating of 30 percent for the veteran's transient 
ischemic attacks.  In essence, the Board believes that the 
evidence of record demonstrates that the veteran's transient 
ischemic attacks are manifested by dizziness, unsteadiness, 
and occasional staggering.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (1999); see also 38 C.F.R. § 4.87a, Diagnostic Code 
6204 (1998).

In reaching this conclusion, the Board found the most 
probative evidence of record to be the April 1998 opinion of 
Dr. S., as well the reports of VA physical examinations 
conducted in September 1998 and June 1999.  Specifically, the 
Board notes that Dr. S. reviewed many of the veteran's VA 
outpatient treatment records, and concluded that the most 
prominent symptoms of his transient ischemic attacks were 
dizziness and disequilibrium.  This is consistent with the 
report of the veteran's September 1998 VA examination, in 
which he reported that he experienced dizziness and that his 
balance was extremely poor.  The veteran also indicated that 
he often relied on support when walking, which was confirmed 
by the VA examiner who reportedly observed that the veteran's 
daughter had assisted him in walking down the hall. 

The Board further believes this conclusion to be consistent 
with the report of the veteran's June 1999 VA neurological 
examination.  Although the Board recognizes that the VA 
examiner concluded that the veteran's neurological 
examination was normal, the Board places greater weight on 
the VA examiner's conclusion that the veteran had significant 
carotid and cardiac disease.  This because the VA examiner 
specifically noted that, despite the normal neurological 
examination, the veteran's carotid and cardiac disease could 
account for the veteran's reported symptoms of unsteadiness 
and occasional dizziness.

In short, the Board finds that the competent and probative 
evidence of record supports the conclusion that the veteran's 
transient ischemic attacks are manifested by dizziness, 
staggering, and unsteadiness.  Furthermore, the Board finds 
that under both the new and old criteria, the veteran's 
symptoms support the assignment of a 30 percent disability 
rating, the maximum disability rating available under both 
the current and former versions of Diagnostic Code 6204.

As noted above, the Court in Fenderson discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, 12 Vet. 
App. at 126. In this case, the Board believes that the 
evidence discussed above allows for the assignment of a 30 
percent disability rating effective from February 27, 1995, 
the date the veteran filed his initial claim for service 
connection.  38 C.F.R. § 3.400 (1999).

The Board notes that the veteran has also consistently 
reported that he experiences recurrent tinnitus.  
Accordingly, the Board has considered whether a separate 
disability rating is warranted for the veteran's tinnitus.  
However, prior to June 10, 1999, tinnitus was already listed 
among the criteria for a 30 percent disability rating under 
Diagnostic Code 6204.  See 38 C.F.R. § 4.87a, Diagnostic Code 
6204 (1998).  Thus, for the period prior to June 10, 1999, 
the veteran's tinnitus is already contemplated in the 30 
percent disability rating assigned above.  To assign a 
separate disability rating under these codes would clearly 
constitute pyramiding, by compensating the veteran twice for 
identical manifestations.  See 38 C.F.R. § 4.14; see Esteban, 
6 Vet. App. at 261-62.  Furthermore, prior to June 10, 1999, 
a separate disability rating for tinnitus was only warranted 
if it was the result of a head injury, concussion, or 
acoustic trauma, which is not the case here.  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).

However, effective June 10, 1999, tinnitus is no longer 
included among the criteria for a 30 percent disability 
rating under Diagnostic Code 6204.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (1999).  Furthermore, a separate 
disability rating of 10 percent is now warranted for 
recurrent tinnitus regardless of its cause.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Therefore, the Board finds 
that effective June 10, 1999, a separate disability rating of 
10 percent is warranted for the veteran's tinnitus under  
Diagnostic Code 6260.

As noted above, when a veteran files a claim before a 
regulatory change occurs, he is entitled to application of 
the version most favorable to him.  See Karnas, 1 Vet. App. 
at 311.  However, in VAOPGCPREC 3-2000, VA General Counsel 
held that when the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  Therefore, because the 
veteran's tinnitus is already contemplated in his 30 percent 
disability under the old criteria, the separate 10 percent 
disability rating assigned for his tinnitus must be effective 
no earlier than June 10, 1999, the date of the change in 
regulation.  See 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§ 14.507 (1999) [precedential opinions of VA's General 
Counsel are binding on the Board].

In summary, for the reasons and bases discussed at length 
above, the Board concludes that the evidence in this case 
supports the assignment of a 30 percent disability rating for 
the veteran's service-connected transient ischemic attacks, 
effective February 27, 1995.  Furthermore, for the reasons 
and bases stated above, the Board concludes that the evidence 
also supports the assignment of a separate 10 percent 
disability rating for tinnitus, effective June 10, 1999.

Additional Matter

The Board notes that it does not appear that the RO advised 
the veteran of the pertinent change in the rating criteria.  
Normally, when new regulations are promulgated during the 
pendency of an appeal and the veteran has not been advised of 
that change, it is the practice of the Board to remand the 
issue to the RO.  Thus, the Board ensures due process by 
advising the veteran of changes in the law and allowing him 
the full opportunity to submit evidence and argument in 
support of his claim.  However, in this instance the Board 
has granted the veteran the maximum disability rating allowed 
by law under both the new and old criteria.  Because the 
veteran has been granted the maximum disability rating 
available, the Board finds that he has not been prejudiced by 
the Board proceeding to consider this issue without affording 
him notice of the change in regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  A remand of the issue in 
order to advise the veteran of the change would only 
needlessly delay adjudication of his claim, without affording 
any potential benefit to the veteran.


ORDER

Entitlement to an increased disability rating of 30 percent 
for transient ischemic attacks is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a separate disability rating of 10 percent for 
recurrent tinnitus is granted, effective from June 10, 1999, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

